Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-7 and 9-20 are pending. Claim 8 has been canceled. Claim 1 has been amended. Claims 1, 4-7, 9 and 11-15 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 2, AAV (the specific targeting vector), serine at amino acid position 380 (single nucleotide polymorphism), vascular deficiency, peripheral artery disease comprising intermittent claudication or critical limb ischemia (the cause of ischemic injury), and necrosis. Claims 2-3, 10 and 16-20 are withdrawn as being drawn to a nonelected species/invention.

Claim Objections
Claims 1, 6, 9 and 11-15 are objected to because of the following informalities: Claim 1 should be rewritten to recite “A method of treating ischemic injury in a subject, the method comprising: administering a polynucleotide encoding a Bcl2-associated athanogene-3 (BAG3) polypeptide to the subject, wherein the BAG3 polypeptide encoded by the polynucleotide comprises SEQ ID NO:2; and treating at least one symptom associated with the ischemic injury in the subject, wherein the ischemic iniury is caused by peripheral artery disease comprising intermittent claudication or critical limb ischemia”. Claim 6 should be rewritten to recite “The method of claim 1, wherein the subject has at least one of the following single nucleotide polymorphisms: (i) a leucine at amino acid position 209; (ii) an alanine at amino acid position 63; (iii) a serine at amino acid position 380; and wherein administering the polynucleotide encoding the BAG3 polypeptide comprising SEQ ID NO:2 and/or the polynucleotide encoding the BAG3 polypeptide comprising an isoleucine at amino acid position 79 treats the at least one symptom associated with the ischemic injury in the subject”. Claim 9 should be rewritten to recite “The method of claim 1, wherein the Claim 11 should be rewritten to recite “The method of claim 1, wherein administering the polynucleotide encoding the BAG3 polypeptide comprising SEQ ID NO:2 and/or the polynucleotide encoding the BAG3 polypeptide comprising an isoleucine at amino acid position 79 treats the at least one symptom associated with the ischemic injury by increasing one or more of muscle fiber cross-sectional area, capillary density, muscle function, muscle regeneration, stem cell activity, vascular density, and vascular luminal diameter”. Claim 12 should be rewritten to recite “The method of claim 1, wherein administering the polynucleotide encoding the BAG3 polypeptide comprising SEQ ID NO:2 and/or the polynucleotide encoding the BAG3 polypeptide comprising an isoleucine at amino acid position 79 treats the at least one symptom associated with the ischemic injury by causing one or more of increase in myotube diameter, myotube phenotype, contractile function, fragmentation”. Claim 13 should be rewritten to recite “The method of claim 1, wherein administering the polynucleotide encoding the BAG3 polypeptide comprising SEQ ID NO:2 and/or the polynucleotide encoding the BAG3 polypeptide comprising an isoleucine at amino acid position 79 treats the at least one symptom associated with the ischemic injury by causing one or more of increased expression of vascular endothelial growth factor (VEGF), neuropilin (Nrp-1), vascular endothelial 3/9Application No. 16/476,791Docket No. 028193-9258-USO4 growth factor receptor 1 (Flt), vascular endothelial growth factor receptor 2 (Flk), myogenin, myoD, Tmem8c (myomaker) and muscle RING-finger protein 1 (MuRF-1), and decreased Claim 14 should be rewritten to recite “The method of claim 1, wherein administering the polynucleotide encoding the BAG3 polypeptide comprising SEQ ID NO:2 and/or the polynucleotide encoding the BAG3 polypeptide comprising an isoleucine at amino acid position 79 to the subject comprises one or more of intramuscular injection, percutaneous injection, intraperitoneal injection, intravenous injection, and oral consumption”. Claim 15 should be rewritten to recite “The method of claim 1, wherein administering the polynucleotide encoding the BAG3 polypeptide comprising SEQ ID NO:2 and/or the polynucleotide encoding the BAG3 polypeptide comprising an isoleucine at amino acid position 79 to the subject comprises two or more separate injections”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " the BAG3 polypeptide comprising an isoleucine at amino acid position 79" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6, which depends upon claim 1, recites “……….the BAG3 polypeptide comprising an isoleucine at amino acid position 79……”. However, claim 1 does not encompass said BAG3 polypeptide comprising an isoleucine at amino acid position 79. Therefore, claim 6 is broader in scope than claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 4-5, 7-9 and 11-15 under 35 U.S.C. 102(A)(1) as being anticipated by Feldman et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-9 and 11-15 under 35 U.S.C. 103 as being unpatentable over Feldman et al. and Norton et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1, 4-5, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (WO 2015/117010) in view of Blumenthal et al. (Cardiovascular Disability: Updating the social security listings, 2010), as evidenced by Aurora Health Care (Ischemic cardiomyopathy, 2022).
With respect to claim 1, Feldman et al. teach a method of treating a patient suffering from, or, at risk of developing a muscle related disease or disorder comprising administering a polynucleotide encoding a BAG3 polypeptide (claims 1-2), wherein the muscle related disease or disorder is a cardiac disease or disorder (claim 8), wherein the cardiac disease or disorder is ischemic cardiomyopathy (para [089]), ischemic heart disease (para [058]), and wherein the BAG3 polypeptide is represented by SEQ ID NO: 1 (para [021], Fig. 10), which corresponds to instantly claimed SEQ ID NO: 2.
Feldman et al. also teach that “[A]s used herein, "cardiac disease" refers to any type of heart disease including heart failure, heart muscle disease, cardiomyopathy, hypertrophic cardiomyopathy, dilated cardiomyopathy, atherosclerosis, coronary artery disease, ischemic heart disease, myocarditis, viral infection, wounds, hypertensive heart disease, valvular disease, congenital heart disease, myocardial infarction, congestive heart failure, arrhythmias, diseases resulting in remodeling of the heart, etc.” (paras [058] and [0201]).
With respect to the limitation “treating at least one symptom associated with the ischemic injury”, it is noted that once administered, the polypeptide, would inherently treat said symptom. Furthermore, Feldman et al. teach that the polypeptide of the invention treats necrosis (i.e. the elected symptom) (para [0201]).
Feldman et al. do not teach the ischemic injury is caused by peripheral artery disease comprising intermittent claudication or critical limb ischemia.
Blumenthal et al. teach that “[p]atients with PAD should be treated aggressively for their underlying atherosclerosis” (page 139, 4th para).
It would have been obvious to one of ordinary skill in the art to use the method of Feldman et al. treat patients with peripheral artery disease (PAD) because Blumenthal et al. teach that patients with PAD should be treated aggressively for their underlying atherosclerosis, and Feldman et al. teach that the BAG3 polypeptide corresponding to instantly claimed SEQ ID NO: 2 is used to treat atherosclerosis.
One of ordinary skill in the art would have reasonably expected the administration of instantly claimed SEQ ID NO: 2 to treat patients with PAD because patients with PAD should be treated aggressively for their underlying atherosclerosis (taught by Blumenthal et al.).
With respect to claims 4-5, Feldman et al. teach that the polynucleotide encoding a BAG3 polypeptide is operably coupled to a targeting vector comprising AAV (claim 5; paras [075], [077], [085] and [0192]).
With respect to claim 7, Feldman et al. teach that the muscle related disease or disorder is toxic myopathy (para [0201]).
With respect to claim 9, it is noted that once administered, the polypeptide, would inherently treat the ischemic injury by reducing necrosis. Furthermore, Feldman et al. teach that the polypeptide of the invention treats necrosis (para [0201]).
With respect to claim 11, it is noted that once administered, the polypeptide, would inherently increase one or more of muscle fiber cross-sectional area, capillary density, muscle function, muscle regeneration, stem cell activity, vascular density, and vascular luminal diameter. Furthermore, Feldman et al. teach that administration of an AAV vector expressing BAG3, restored normal ventricular function (i.e. heart function) (para [020]).
With respect to claim 12, it is noted that once administered, the polypeptide, would inherently cause one or more of increase in myotube diameter, myotube phenotype, contractile function, an increase in stem cell or satellite cell activity/myogenesis, an increase in mitochondrial number or respiratory function, an increase in autophagic flux, and decreased DNA fragmentation. 
With respect to claim 13, it is noted that once administered, the polypeptide, would inherently cause one or more of increased expression of vascular endothelial growth factor (VEGF), neuropilin (Nrp-1), vascular endothelial growth factor receptor 1 (Flt), vascular endothelial growth factor receptor 2 (Flk), myogenin, myoD, Tmem8c (myomaker) and muscle RING-finger protein 1 (MuRF-1), and decreased in expression of myostatin.
With respect to claim 14, Feldman et al. teach oral, intramuscular, intraperitoneal, and intravenous administration (paras [0210], [0227]).
With respect to claim 15, Feldman et al. teach that the administering comprises a single bolus or multiple injections (para [0212]).

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-9 and 11-15 under 35 U.S.C. 103 as being unpatentable over Feldman et al. in view of Norton et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1, 4-7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (WO 2015/117010) in view of Blumenthal et al. (Cardiovascular Disability: Updating the social security listings, 2010) as applied to claims 1, 4-5, 7, 9 and 11-15 above, and further in view of Norton et al. (Am J Hum Genet. 2011 Mar 11;88(3):273-82).
The teachings of Feldman et al. and Blumenthal et al. with respect to claims 1, 4-5, 7, 9 and 11-15 have been discussed above.
Feldman et al. further teach that “cardiac disease” includes hypertrophic cardiomyopathy (para [058]).
Feldman et al. and Blumenthal et al. do not teach the claimed nucleotide polymorphisms.
Norton et al. teach that Childhood-onset muscular dystrophy is caused by a BAG3 point mutation (c.626C>T [p.Pro209Leu]) accompanied in all cases with restrictive cardiomyopathy (RCM) or hypertrophic cardiomyopathy (HCM) (page 281, left column, 2nd para).
It would have been obvious to one of ordinary skill in the art to use the method obvious over Feldman et al. and Blumenthal et al. to treat subjects suffering having a polymorphism at Leu209 because Feldman et al. teach treating hypertrophic cardiomyopathy, and Norton et al. teach Childhood-onset muscular dystrophy is caused by a BAG3 point mutation (c.626C>T [p.Pro209Leu]) accompanied in all cases with restrictive cardiomyopathy (RCM) or hypertrophic cardiomyopathy (HCM).
The skilled artisan would have been motivated to treat those subjects with childhood-onset muscular dystrophy accompanied with hypertrophic cardiomyopathy because Norton et al. specifies that the cause of cardiomyopathy is the lack of BAG3 protein, therefore administering the BAG3 protein to a patient would be expected to treat the disease with reasonable expectation of success.

Double Patenting
The rejection of claims 1, 4-5, 7-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11236389 is withdrawn in view of Applicant’s arguments. 
The rejection of claims 1, 4-5, 7-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 50-69 of copending Application No. 15/929784 is withdrawn in view of Applicant’s arguments. 
The rejection of claims 1, 4-5, 7-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 11-15, 17-19, 34 and 37 of copending Application No. 15/753003 is withdrawn in view of Applicant’s arguments. 
The rejection of claims 1, 4-5, 7-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-12, 14-17, 21-22 and 24-34 of copending Application No. 16/324719 is withdrawn in view of Applicant’s arguments. 
The rejection of claims 1, 4-5, 7-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 25 and 28 of copending Application No. 16/973353 is withdrawn in view of Applicant’s arguments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658